Citation Nr: 0831499	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-29 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to restoration of a 10 rating for service 
connected bilateral hearing loss from February 1, 2005.

2.	Entitlement to a rating in excess of 10 percent from April 
30, 2004 (the date the RO received the veteran's increased 
rating claim) for service connected bilateral hearing 
loss.

3.	Entitlement to a rating in excess of 20 percent from 
August 31, 2007 for service connected bilateral hearing 
loss.


REPRESENTATION

Appellant represented by: Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which reduced the veteran's 10 percent evaluation for service 
connected bilateral hearing loss to zero percent, effective 
from February 1, 2005, an action that the RO had previously 
proposed in an August 2004 decision and notice of decision.  
The RO issued a notice of the decision in November 2004, and 
the veteran timely filed a Notice of Disagreement (NOD) in 
June 2005.  Subsequently, in August 2005 the RO provided a 
Statement of the Case (SOC), and the veteran timely filed a 
substantive appeal.

The veteran requested a Travel Board hearing on this matter, 
which was held in May 2006 where the veteran and a friend 
presented as witnesses before the undersigned veterans law 
judge.  A transcript of the hearing is of record.  In August 
2007 the Board remanded the case for additional development, 
to include affording the veteran a fresh VA audiological 
examination and providing proper Veterans Claims Assistance 
Act (VCAA) notice.

In January 2008 the RO issued another decision, which 
reinstated the 10 percent rating for service connected 
hearing loss, from February 1, 2005, and granted a 20 percent 
rating for this disability from August 31, 2007.  It supplied 
a notice of this decision in May 2008.  

As the RO has in fact restored the veteran's 10 percent 
evaluation for his bilateral hearing loss from February 1, 
2005, the veteran's claim relating to such restoration is 
rendered moot.  See Long v. Principi, 17 Vet. App. 555, 556-
57 (2004) ("When the relief sought by an appeal or petition 
has been accomplished, the appropriate course of action is 
for the Court to dismiss the matter as moot"); Christman v. 
American Cyanamid Co., 578 F. Supp. 63, 67 (D.W.Va. 1983) 
(noting that "mootness means that no actual controversy 
exists which is subject to judicial resolution").  
Accordingly, the Board need only address the increased rating 
claim in the instant decision.

The Board finds that the AMC/RO complied with the August 2007 
Remand directive, and therefore the Board may proceed with 
its review of the appeal.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision; of the information VA 
failed to provide in a timely fashion, any resulting 
prejudice has been rebutted.

2.	By its January 2008 decision, the RO granted the full 
benefits sought by the veteran, namely restoration of his 
10 percent evaluation for service connected bilateral 
hearing loss from February 1, 2005.

3.	The average puretone decibel losses and speech 
discrimination percentages from the July 12, 2004 
audiological examination convert to Roman numeral 
designations of I and I for the right and left ears 
respectively.  

4.	The average puretone decibel losses and speech 
discrimination percentages from the August 31, 2007 VA 
audiological examination convert to Roman numeral 
designations of VI and V for the right and left ears 
respectively.  


CONCLUSIONS OF LAW

1.	The claim for restoration of a 10 rating for service 
connected bilateral hearing loss from February 1, 2005 is 
dismissed as moot.  38 U.S.C.A. §§ 7104, 7107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 19.4, 20.101 (2007).

2.	The criteria for assignment of a disability rating in 
excess of 10 percent from April 30, 2004 for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & West 2007); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.3, 4.85, 4.86 & Tables VI, VIa, VII 
(2007).

3.	The criteria for assignment of a disability rating in 
excess of 20 percent from August 31, 2007 for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & West 2007); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.3, 4.85, 4.86 & Tables VI, VIa, VII 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the August 
2007 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim, and of the information it failed to provide in a 
timely fashion, any presumed prejudice has been rebutted.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 
C.F.R. § 3.159(b)(1) no longer requires that VA request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008).    

With respect to increased rating claims, the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), determined 
that VA must provide notice that includes: (1) notification 
that the claimant must provide (or ask the Secretary to 
obtain), medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) at least general notice of any specific measurement or 
testing requirements needed for an increased rating if the 
Diagnostic Code contains rating criteria that would not be 
satisfied by demonstrating only a general worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life; 
(3) notification that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability, as 
outlined by the Court in Vazquez-Flores, supra.  

The August 2007 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, namely, proof that his service connected 
bilateral hearing loss had increased in severity.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  Although not 
required to do so, it also specifically asked the veteran to 
provide VA with any other supporting evidence in his 
possession.  This letter further apprised the veteran about 
the manner in which VA calculates disability ratings and 
assigns effective dates, and further informed the veteran 
that he could provide evidence about the impact of his 
disability on his employment as well as other lay statements 
from individuals who could offer their impressions of the 
manner in which his hearing loss had worsened, in accordance 
with Vazquez-Flores.  The Board thus finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession, and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
November 2004 RO decision that is the subject of this appeal 
in its August 2007 letter.  Where such a timing error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

The Board determines that any presumed prejudice to the 
veteran as a result of the defect in timing has been 
rebutted.  In particular, the RO cured this defect by 
providing this complete VCAA notice together with 
readjudication of the claim, as demonstrated by the April 
2008 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.           

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive an August 2007 VA examination, which was thorough in 
nature and adequate for the purposes of deciding this claim.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 C.F.R. § 3.326 
(2007).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(Emphasis added).  

With respect to ratings for impairment of auditory acuity, 38 
C.F.R. § 4.85 through § 4.87 set forth the governing 
provisions, tables and Diagnostic Codes.  As a preliminary 
matter, an evaluation of the degree of hearing impairment 
requires results from an audiological examination, which must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone auditory test, to be conducted by a 
state-licensed audiologist.  38 C.F.R. § 4.85(a); see 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998) (noting 
that disability rating assignments are based on average 
scores of puretone decibel loss and percent of speech 
discrimination).  Table VI, entitled "Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination," uses calculations from these two 
tests to determine a Roman numeral designation, which 
represents auditory acuity levels ranging from I, indicating 
essentially normal hearing, to XI, signifying profound 
deafness.  38 C.F.R. § 4.85(b) & Table VI.  The horizontal 
rows in Table VI represent nine categories based upon 
percentage of discrimination in the controlled speech 
discrimination test, whereas the vertical columns in Table VI 
represent nine categories of hearing loss based upon the 
puretone audiometry test.  38 C.F.R. § 4.85(b) & Table VI.  
The applicable Roman numeral designation in any given case is 
determined by applying these test figures to the Table, and 
locating the designation found at the intersection of those 
two figures.  38 C.F.R. § 4.85(b) & Table VI; see Acevedo-
Escobar, supra (noting that the Board simply must apply the 
scores provided by the exam to the slots in Table VI to 
calculate the Roman numeral designation for hearing loss).   

Once a Roman numeral designation from Table VI is attained 
for each ear, the Board looks to Table VII, entitled 
"Percentage Evaluation for Hearing Impairment (Diagnostic 
Code 6100)," to calculate the disability rating.  38 C.F.R. 
§ 4.85(e); see Acevedo-Escobar, 12 Vet. App. at 10.  
Horizontal rows in Table VII represent the ear having better 
hearing, while vertical columns represent the ear with poorer 
hearing.  38 C.F.R. § 4.85(e) & Table VII.  The Board 
determines the Table VII disability rating in a similar 
mechanical fashion as it assesses the Table VI Roman numeral 
designations: It inserts the relevant Roman numeral 
designations gleaned from Table VI into Table VII, and at the 
intersect of these designations, the appropriate disability 
rating appears.  See 38 C.F.R. § 4.85(e) & Table VII; accord 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (stating 
that the Board assigns disability ratings for hearing 
impairment through a mechanical application of the rating 
schedule to the Roman numeral designations allotted after 
audiometric evaluations).  

38 C.F.R. § 4.85(c), governing application of another rating 
table, Table VIa, sets forth the Roman numeral designations 
for hearing impairment based solely on the puretone threshold 
average, and not on the Maryland (CNC) speech recognition 
test.  38 C.F.R. § 4.85(c) (entitled "Numeric Designation of 
Hearing Impairment Based Only on Puretone Threshold Average).  
It provides that "Table VIa will be used when . . . 
indicated under the provisions of § 4.86."  38 C.F.R. 
§ 4.85(c).  38 C.F.R. § 4.86, in turn, provides that: "(a) 
When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately."  38 C.F.R. 
§ 4.86(a).   Subsection (b) of § 4.86 states that "[w]hen 
the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately."  38 C.F.R. § 4.86(b).  

b. Increased Disability Ratings
Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus . 
. . is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim."  Hart v. 
Mayfield, 21 Vet. App. 505, 509-10 (2007); see also Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).   In this regard, the 
Court has recognized that "[i]f VA's adjudication of any 
increased-rating claim is lengthy, a claimant may experience 
multiple distinct degrees of disability that would result in 
different levels of compensation from the time the increased-
rating claim was filed until a final decision on that claim 
is made."  Hart, 21 Vet. App. at 509.  Accordingly, "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  Id.  In addition, "[w]here 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.  

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis 

a. Factual Background & Discussion
In a March 2002 decision, the RO granted service connection 
for bilateral hearing loss, assessing it at 10 percent from 
June 15, 2000 (the date the RO received the veteran's claim) 
based on the findings from a March 2001 VA audiological 
examination.

On April 30, 2004 the RO received the veteran's claim for an 
increased rating for service connected bilateral hearing 
loss.

Thereafter, on July 12, 2004, the RO scheduled the veteran 
for a VA audiological examination to assess the severity of 
his service connected hearing loss.  This examination, which 
included a puretone threshold test and a Maryland (CNC) word 
list test, generated the following scores: For the puretone 
threshold test, in the right ear, decibels of 30, 25, 55 and 
65 were reported for frequencies of 1000, 2000, 3000 and 4000 
hertz respectively; in the left ear, decibels of 25, 30, 50 
and 55 were reported at frequencies of 1000, 2000, 3000, and 
4000 hertz respectively.  The average of these puretone 
threshold scores amounted to 44 for the right ear and 40 for 
the left ear.  The Maryland (CNC) word list speech 
recognition test demonstrated 92 percent discrimination for 
the right ear and 94 percent discrimination for the left ear.  
In light of the veteran's test scores, the Board notes that 
38 C.F.R. § 4.86, relating to exceptional patterns of hearing 
impairment, has no application. 

Turning to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 44 average puretone threshold and 92 percent speech 
recognition leads to a designation of I; application of the 
left ear scores of 40 average puretone threshold and 94 
percent speech recognition likewise leads to a designation of 
I.  Inserting the Roman numeral designations of I and I into 
Table VII yields a disability rating of zero percent.  As the 
results of the July 12, 2004 audiological examination do not 
support a disability rating in excess of 10 percent under the 
applicable rating criteria, the Board concludes that the 
evidence weighs against awarding a rating greater than 10 
percent for the time period from the date the RO received the 
veteran's increased rating claim (i.e., April 30, 2004).  See 
Lendenmann, 3 Vet. App. at 349.

On August 31, 2007 the veteran submitted to another VA 
audiological examination; the examiner reviewed the claims 
file.  This examination, which included a puretone threshold 
test and a Maryland (CNC) word list test, generated the 
following scores: For the puretone threshold test, in the 
right ear, decibels of 45, 60, 75 and 85 were reported for 
frequencies of 1000, 2000, 3000 and 4000 hertz respectively; 
in the left ear, decibels of 50, 60, 70 and 70 were reported 
at frequencies of 1000, 2000, 3000, and 4000 hertz 
respectively.  The average of these puretone threshold scores 
amounted to 66.25 for the right ear and 62.5 for the left 
ear.  The Maryland (CNC) word list speech recognition test 
demonstrated 68 percent discrimination for the right ear and 
72 percent discrimination for the left ear.  The audiologist 
diagnosed the veteran with a moderate sloping to a moderately 
severe sensorineural hearing loss through 2000 hertz, sloping 
to a severe/profound sensorineural hearing loss thereafter 
bilaterally.   In light of the veteran's test scores, the 
Board notes that 38 C.F.R. § 4.86, relating to exceptional 
patterns of hearing impairment, has no application.

Turning to Table VI to determine the Roman numeral 
designations for each ear, application of the right ear 
scores of 66.25 average puretone threshold and 68 percent 
speech recognition leads to a designation of VI; application 
of the left ear scores of 62.5 average puretone threshold and 
72 percent speech recognition leads to a designation of V.  
Inserting the Roman numeral designations of VI and V into 
Table VII yields a disability rating of 20 percent.  As the 
results of the August 31, 2007 audiological examination do 
not support a 20 percent disability rating under the 
applicable rating criteria, the Board concludes that the 
evidence weighs against a rating in excess of 20 percent from 
that date.  See Lendenmann, 3 Vet. App. at 349.

In April 2008 the veteran indicated that he had no additional 
evidence to submit.  

The Board acknowledges the veteran's assertion, outlined in 
the August 2008 Brief by his accredited representative and 
discussed at his May 2006 Travel Board hearing, that the VA 
audiometric testing procedures failed to test under the 
ordinary conditions of daily life, and therefore could not 
register the veteran's hearing loss accurately.  Brief at 3; 
Hearing Transcript at 3.  With respect to the adequacy of the 
speech recognition and other auditory examination scores, the 
Board notes that 38 C.F.R. § 4.85(a) renders the puretone 
threshold and speech discrimination tests mandatory for an 
evaluation of a disability rating.  38 C.F.R. § 4.85(a) ("An 
examination for hearing impairment for VA purposes . . . must 
include a controlled speech discrimination test . . . and a 
puretone audiometry test") (Emphasis added).  The Board is 
bound, both by statute and regulation, to follow such 
provisions.  See 38 U.S.C.A. § 7104 ("The Board shall be 
bound in its decisions by the regulations of the 
Department"); 38 C.F.R. § 20.101(a) ("In its decisions, the 
Board is bound by applicable statutes [and] the regulations 
of the [VA]").  As such, the Board has no choice but to 
follow the directives of 38 C.F.R. § 4.85(a) and rely on such 
tests to discern the disability rating for the veteran's 
hearing loss.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a); 
see also 38 C.F.R. § 4.85(b)-(e) (expressly employing 
puretone audiometry test results and results from speech 
discrimination test).  

The same rationale applies with respect to the veteran's 
disagreement with the disability ratings currently assigned.  
Pursuant to the dictates of 38 C.F.R. § 4.85 and Lendenmann, 
in determining this rating, the Board has engaged in, as it 
must, a "mechanical," objective application of the 
numerical data generated from the veteran's audiological 
examinations.  See Lendenmann, 3 Vet. App. at 349.  In this 
regard, the Board exercises no discretion, and simply must 
apply the test score numbers to the relevant Tables.  See 38 
C.F.R. § 4.85(b)-(e); accord Lendenmann, supra, at 349.  As 
noted above, the all of the VA examination scores 
conclusively led to no more than 10 percent and 20 percent 
disability ratings, and the Board lacks the authority to 
operate outside the bounds of applicable regulatory 
provisions, including the guidelines for the assignment of 
disability ratings set forth in 38 C.F.R. § 4.85.  See 38 
U.S.C.A. § 7104; 38 C.F.R. § 20.101(a).  

While the Board empathizes with the veteran's hearing 
impairment and apparent dissatisfaction with the current 
ratings, and does not dispute the fact that he has a hearing 
disability, the Board must conclude, based on the results of 
mandatory auditory tests and the mechanical application of 
relevant regulations by which the Board is bound, that the 
level of his disability does not rise to a rating above 10 
percent from April 30, 2004 or above 20 percent from August 
31, 2007.  See 38 C.F.R. § 4.85(b)-(e); see also 38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.101(a).

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  See 
also Hupp v. Nicholson, 21 Vet. App. 342, 355 (2007).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  There has been 
no showing by the veteran that his service-connected 
bilateral hearing loss has necessitated frequent 
hospitalizations beyond that contemplated by the rating 
schedule or has caused a marked interference with employment, 
as he is currently unemployed.  Hearing Transcript at 4.  In 
the absence of such factors, the criteria for submission for 
assignment of an extraschedular rating for his bilateral 
hearing loss pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board parenthetically notes that the veteran has 
indicated that he does not wish to pursue a claim for total 
disability based on individual unemployability (TDIU), which 
would serve as the appropriate avenue for obtaining VA 
compensation for unemployment based on service connected 
hearing loss and other service connected disabilities.  See 
38 C.F.R. §§ 4.15, 4.16; Hearing Transcript at 5.  


IV. Conclusion 
For the reasons stated above, the Board finds that an 
increased rating for the veteran's service connected 
bilateral hearing loss is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply to the instant 
case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56.  




ORDER

The appeal as to restoration of a 10 rating for service 
connected bilateral hearing loss from February 1, 2005 is 
dismissed as moot.

An increased rating in excess of 10 percent for service 
connected bilateral hearing loss from April 30, 2004 is 
denied.

An increased rating in excess of 20 percent for service 
connected bilateral hearing loss from August 31, 2007 is 
denied.




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


